IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: : No. 53 ID
Administrative Suspension
Pursuant to Rule 219 of the

Pennsylvania Rules of
Disciplinary Enforcement

ORDER

AND NOW, this 12‘ day of August, 2020, it is hereby Ordered that the attorneys named
on the attached list are administratively suspended pursuant to Rule 219, Pa.R.D.E. Said
administrative suspension shall take effect 30 days after the date of this order pursuant to Rule

217(d), Pa.R.D.E.

NA A Vee
(_ Jghn A. Vaskov
Deputy Prothonotary